Mr Chief Justice Marshall,
delivered the opinion of the Court.
The court is unanimously of opinion that the rule ought not to be granted.
This is not a case in which the judge has refused to sign a bill of exceptions. The judge has signed such a bill as he thinks correct. If the court .had granted a rule upon the district judge to sign a bill of exceptions, the judge could have returned that he had performed that duty. But the . object of the rule is, to oblige the judge to sign a particular bill of exceptions, which had been offered to him. The court granted the rule to show cause; and the judge has shown cause, by saying he has done all that can- be required from him; and that the bill offered to him is not such a bill'as he can sign-
. Nothing can be more manifest, than that the court cannot order him,to sign such ¿bill of exceptions. The person who offers a bill of exceptions ought to present such a one as the judge can sign. The course to be pursued is, eithér to endeavour to draw up a bill, by agreement, which the judge can *107sign; or to prepare a bill to which there will be no objection, and present it to the judge.
The court will observe, that there is something in this proceeding which they cannot, and which they ought not to sanction. A bill of exceptions is handed to the judge several weeks after the trial of the cause, and he is asked to correct it from memory. The law requires that a bill of exceptions should be tendered at the trial. But the usual practice is to request the judge to note down in writing the exceptions, and afterwardsj during the session of the court, to hand him the bill of exceptions, and submit it to his correction from his notes. If he is to resort to his memory, it should be handed to, him immediately, or in a reasonable time after the trial. It would be dangerous to allow a bill of exceptions of matters dependent on memory, at a distant period, when he may not accurately recollect them- And the judge ought not to allow it.
If the party intends to take a bill óf exceptions, he should give notice to the judge at the trial; and if he does not file it at the trial, he should move the judge to assign a reasonable time within which he may file it. A practice to sign it after the term must be understood to be a matter of consent between the parties, unless the judge has made an express order in the term, allowing such' a period to prepare it.
It is ordered by the court that the mandamus as prayed for be, and the same is hereby refused; and that , the rule heretofore granted in this cause be. and the same is hereby discharged.